BRYAN SCHRODER
United States Attorney
FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN VANDERGAW
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: william.taylor@usdoj.gov
Email: karen.vandergaw@usodj.gov

JAMES B. NELSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Email: james.nelson@usdoj.gov

Attorneys for the Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:16-cr-00086-SLG-DMS
                 Plaintiff,             )
                                        )   OPPOSITION TO DEFENDANT’S
                                        )   SECOND MOTION TO COMPEL
         vs.                            )   THE GOVERNMENT TO PROVIDE
                                        )   MORE DEFINITE STATEMENT AS
                                        )   TO THE EVIDENCE AND
                                        )   INFORMATION IT INTENDS TO
  JOHN PEARL SMITH, II,                 )   PROVIDE AS TO THE ALLEGED
                                        )   NON-STATUTORY
                      Defendant.        )   AGGRAVATING FACTORS




        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 1 of 11
       COMES NOW the United States of America, by and through United States

Attorney Bryan Schroder and undersigned counsel, and hereby files its Response in

Opposition to Defendant’s “Second Motion to Compel the Government to Provide More

Definite Statement As to the Evidence and Information it Intends to Provide as to the

Alleged Non-Statutory Aggravating Factors” (Docket 239) (hereinafter “Def. Motion”).

                                PROCEDURAL HISTORY

       On July 18, 2018, the Court held a status conference to discuss the parties’

proposed scheduling orders. (Docket 183). After hearing from counsel, and taking the

matter under advisement, the Court issued its scheduling order in this case on July 30,

2018. (Docket 192). The Court’s scheduling order closely resembles the scheduling

order from United States v. Christensen – upon which the United States’ proposed

scheduling order relied heavily. (Docket 179).

       On September 7, 2018, in compliance with the Court’s scheduling order, the

United States provided Defendant with a Notice of Anticipated Evidence in Support of

Aggravating Factors. 1 (See Docket 203). The format for this Notice was identical to the

format of the United States’ Notice in United States v. Christensen. That Notice was, in

turn, upheld upon challenge, as being “certainly beyond what is required under the

[Federal Death Penalty Act] as held by the Circuit Courts of Appeal.” Order Denying


1
       A copy of this notice is attached hereto as Exhibit 1.
                                                2

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 2 of 11
Motion to Compel, Case No. 2:17-cr-20037 (C.D. Ill. August 15, 2018) (Docket 91, at

10-22). 2

       On October 12, 2018, Defendant filed a motion under seal in which he argued that

the September 7 notice was insufficient. However, during oral argument on November

13, 2018, defense counsel conceded that they had not reviewed the notice because they

believed they had not received it. (Docket 235). As such, the motion was denied without

prejudice. Id.

       On November 24, Defendant filed a second motion to compel, arguing that the

United States must provide him with a detailed roadmap of precisely which pieces of

evidence it will introduce in support of each aggravating factor. Def. Motion, at 7.

Defendant’s argument is without merit. As noted in detail below, the United States’

notice is more generous than the law requires. Further, granting Defendant’s request

would be unfairly prejudicial and burdensome on counsel for the United States.

       A. The United States’ September 7, 2018, Notice Satisfies the Court’s Order
          and Exceeds Both the Letter and the Spirit of 18 U.S.C. § 3593

       The Federal Death Penalty Act (FDPA) provides that Government counsel shall,

in a capital case, provide the Court and the defendant with notice stating that the United

States intends to seek the death penalty and “setting forth the aggravating factor, or

factors, that the government, if the defendant is convicted, proposes to prove as justifying

a sentence of death.” 18 U.S.C. § 3593(a). The United States complied with that




2
       Attached hereto as Exhibit 2.
                                             3

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 3 of 11
requirement on June 19, 2018, when it filed its Notice of Intent to Seek the Death Penalty

(NOI). (Docket 168).

       The NOI is the only notice to which Defendant is entitled regarding aggravating

factors, as every United States Court of Appeals to have considered the issue has held.

United States v. Lecroy, 441 F.3d 914, 930 (11th Cir. 2006) (holding the NOI provided

sufficient notice though it did not list specific acts that would be used to prove future

dangerousness); United States v. Higgs, 353 F.3d 281, 325 (4th Cir. 2003) (“[T]he FDPA

and the Constitution require that the defendant receive adequate notice of the aggravating

factor . . . not notice of the specific evidence that will be used to support it”) (emphasis

added); United States v. Lee, 274 F.3d 485, 495-96 (8th Cir. 2001) (holding that the

defendant had “no right to advance notice of the specific evidence the government would

use to prove [the aggravating] factors”); United States v. Battle, 173 F.3d 1343, 1347

(11th Cir. 1999), cert. denied 529 U.S. 1022 (2000) (“The Government is not required to

provide specific evidence in its Notice of Intent”).

       Predictably, the overwhelming majority of district courts to have decided the issue

have followed the circuit courts’ lead. See, e.g., Exhibit 2, Christensen, Case No. 2:17-

cr-20037 (Docket Entry 91, at 10-22) (C.D. Ill. August 15, 2018) (holding that “the

information provided in [an identical letter to that provided Defendant on September 7,

2018], in the court’s opinion, disclosed a reasonably detailed outline, a preview, of the

evidence it intends to introduce in support of each of the listed aggravating factors.

Moreover, this outline is certainly beyond what is required under the FDPA as held by

the Circuit Courts of Appeal”); United States v. Montgomery, 10 F. Supp. 3d 801, 823

                                               4

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 4 of 11
(W.D. Tenn. 2014) (noting that the law does not compel the court to “order the

prosecutor to disclose [his] evidence” before trial); United States v. Savage, 2013 WL

1934531, at ** 5, 11-19 (E.D. Pa. 2013) (noting that, although the Government must

plead the aggravating factors it intends to prove during the penalty phase, no additional

notice of the facts is required); United States v. Solomon, 513 F. Supp. 2d 520, 539 (W.D.

Pa. 2007) (finding that the NOI was sufficient to advise defendant of the allegations he

had to defend against, and holding that no further notice was required); United States v.

Gooch, 2006 WL 3780781, at *21 (D.D.C. 2006) (denying motion to require government

to provide factual basis for aggravating factors); United States v. Taylor, 316 F. Supp. 2d

730, 738 (N.D. Ind. 2004) (noting that defendant’s attempt to challenge the factual

sufficiency of aggravating factors prior to trial was premature, because the matter

required “factual development at trial”); United States v. Nguyen, 928 F. Supp. 1525,

1549-50 (D. Kan. 1996) (holding that neither the Constitution nor the FDPA require pre-

trial discovery of a detailed recitation of aggravating factors evidence); see also United

States v. Agurs, 427 U.S. 97, 112 n. 20 (1976), reversed on other grounds by United

States v. Bagley, 473 U.S. 667 (1985) (noting that “the notice component of due process

refers to the charge rather than the evidentiary support for the charge”), quoted in

United States v. Lujan, 530 F. Supp. 2d. 1224, 1268 (D.N.M. 2008) (emphasis added).

       Defendant neither cites nor mentions the full state of the law in his motion.

Rather, he relies on a handful of non-binding cases that required the prosecution to

provide “informational outlines” in spite of the plain language of the FDPA and the

prevailing view of the courts. Def. Motion, at 9-16. Notwithstanding Defendant’s

                                             5

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 5 of 11
protestation to the contrary, the United States has already elaborated on its NOI and

provided an outline detailing the specific categories of evidence that it will introduce to

support the alleged aggravators – in its September 7, 2018, letter.

       Thus, when he filed his motion, Defendant possessed the notice required by law

and a roadmap identifying the categories of evidence the United States will present. In

other words, Defendant has everything he needs to challenge evidence or aggravators, as

he sees fit. Yet, the defendant is unsatisfied because the United States did not tell the

Defendant where, within the discovery, it could find the precise answers it was seeking.

Def. Motion at 7. In so doing, Defendant asserts a supposed right the Courts of Appeal

have unanimously rejected. Lecroy, 441 F.3d at 930; Higgs, 353 F.3d at 325; Battle, 173

F.3d at 1347. As the Seventh Circuit has recognized, the United States has “no duty to . .

. conduct the defense’s investigation for it.” United States v. Gray, 648 F.3d 562, 567

(7th Cir. 2011).

       Moreover, this case is distinguishable from those cited by Defendant. In those

cases, the courts ordered the disclosure of additional information after finding the NOIs,

by themselves, did not permit the defense to prepare for trial. Here, Defendant is not

working with the NOI alone – he has discovery and an outline in hand. Furthermore, the

cases cited by Defendant involved incomplete notice of uncharged conduct and victim-

witness information. See United States v. Taylor, 316 F. Supp. 2d 730, 741 (N.D. Ind.

2004) (noting that § 3593(a) provides the only applicable notice requirement, but

requiring elaboration for unadjudicated conduct); United States v. Williams, 2013 WL

1335599 * 35 (M.D. Pa. Mar. 29, 2013) (requiring elaboration only for unadjudicated

                                              6

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 6 of 11
conduct); Lujan, 530 F. Supp. 2d at 1270-72 (noting no additional discovery was required

where “the indictment and discovery . . . sufficiently apprise[d defendant] of what he

must defend,” and requiring the United States to describe the “general nature of the

evidence it plans to use”).

       Defendant’s reliance on United States v. Llera Plaza, 179 F. Supp. 2d 464, (E.D.

Pa. 2001), is misplaced. Def. Motion, at 7-8. First, Llera Plaza did not have the benefit

of the outline that Defendant has already been provided. Llera Plaza, 179 F. Supp. at

473-74. Second, the Court in Llera Plaza, merely required elaboration for unadjudicated

conduct, and victim impact. Id. Unlike Llera Plaza, the United States has given notice

that it may rely on “unadjudicated conduct,” and full discovery thereof has been

provided. 3 Though the United States continues to investigate the possibility that there are

additional, uncharged crimes in Defendant’s past, we have informed him that we have not

yet discovered any and, if we do, discovery thereof will be provided pursuant to FEDERAL

RULE OF CRIMINAL PROCEDURE 16(c). 4

       The United States has also advised Defendant as to the nature of victim-impact

evidence he can expect. Indeed, the United States went so far as to cite a case on which

its victim impact evidence will be based. Thus, even if the Court were to adopt the



3
  Thus, Defendant’s assertion that he needs more information in order to prepare is not
true; rather, his request is that the Court compel the United States to “spoon-feed” the
information to him. Def. Motion, at 7.
4
 This, notwithstanding that Defendant has yet to produce a single page of discovery
pursuant to his obligation under FEDERAL RULE OF CRIMINAL PROCEDURE 16(b).

                                             7

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 7 of 11
holdings of the cases cited by Defendant, he already possesses everything they would

require the United States to provide.

        Defendant’s citation to the Bin Laden decision is equally confusing. Def. Motion,

at 14. The Bin Laden Court made clear that the United States need not provide “a

revelation of evidentiary detail or the Government’s theory of its case” in order to comply

with its order. United States v. Bin Laden, 126 F. Supp. 2d 290, 304 (S.D.N.Y. 2001).

This is precisely what Defendant is seeking here – in his mind, the United States’

response is inadequate because it “does nothing to narrow the inquiry or provide the

details or limit the parameters of what the Government intends to present.” Def. Motion,

at 7.

        Pressing his claims that the law entitles him to more information than he has

already received, Defendant relies on United States v. Glover. Def. Motion, at 14-15.

Defendant fails to note, however, that Glover was rejected as a jurisprudential outlier:

        The Glover court was “of the view that the defendant is entitled to know the
        underlying factual basis for each of the gateway factors.” Id. at 1233. But
        the [Glover] court did not explain its reasoning, which reduces its
        ability to persuade. Other authority is to the contrary. See United States v.
        Battle, 173 F.3d 1343, 1347 (11th Cir. 1999) (“The Government is not
        required to provide specific evidence in its notice of intent.”); Nguyen, 928
        F. Supp. at 1545-46 (finding notice adequate when it listed only
        aggravating circumstances and provided no evidentiary detail).

        This Court respectfully disagrees with Glover. Mr. Gooch has already
        received full discovery from the Government, as contemplated and required
        by Rule 16 of the Federal Rules of Criminal Procedure; that discovery
        yielded well over 100 compact discs’ worth of information. Mr. Gooch is
        not really asking for the underlying factual basis for each gateway
        factor-he already has all the facts-but, instead, for how the
        Government plans to use the evidence it has amassed. The Government
        has no obligation to give him a preview of its evidentiary presentation.

                                             8

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 8 of 11
United States v. Gooch, No. 04-128-23(RMC), 2006 WL 3780781, *21 (D.C. Dist. Dec.

20, 2006) (emphasis added). 5

       Defendant, like Gooch and Glover before him, is not seeking the factual basis for

aggravating factors so he can prepare his defense. He has that information in the Notice

of Intent, the outline, and the comprehensive discovery he has already received. Rather,

it appears Defendant seeks to learn in detail “how the Government plans to use the

evidence it has amassed.” As the Courts have repeatedly made clear, the United States

has no obligation to preview its evidentiary presentation, and this Court should request

the request.

       B. Defendant’s request is unduly burdensome to the United States

       In addition to being contrary to the prevailing law, Defendant’s request is

unrealistic. Jury selection is eleven months away, and the penalty phase is further still.

Undersigned counsel has not yet identified its penalty phase exhibits, and it is

unreasonable to expect that they would have. If the Court orders the United States to

identify the evidence it will use next fall, or later, undersigned counsel will have to set

aside its ongoing investigation and pre-trial litigation to prepare a complete order of proof

for the penalty phase trial. Presumably, the consequences of providing anything less

would be dire: if Defendant successfully obtains an order for notice of specific evidence,



5
 The Gooch court required disclosure of additional information about victim-impact
evidence, but noted the United States did not need to provide “‘a revelation of evidentiary
detail or the . . . theory of its case.’” Id. at *23 (quoting Bin Laden, 126 F. Supp. 2d at
304-05).
                                              9

        Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 9 of 11
he will no doubt move to bar the United States from introducing anything it fails to

identify.

       Requiring undersigned counsel to identify evidence they will present more than a

year from now will distract counsel for the United States from necessary and appropriate

efforts to prepare this case while simultaneously laying the groundwork for a legally

baseless effort to forestall any development of the United States’ evidence. The Court

should not unfairly disadvantage the United States and its attorneys in the name of

providing unjustified and unnecessary notice of specific evidence to the defense.

       C. Conclusion

       Neither the Constitution nor the FDPA require the United States to preview its

evidentiary presentation for capital defendants. Based on the forgoing reasoning and

authority, the United States respectfully urges this Court to join the overwhelming

majority of those that have rejected similar request and to deny Defendant’s Motion.

       WHEREFORE, the Defendant’s Second Motion to Compel (Docket 239) should

be DENIED without a hearing.




                                            10

       Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 10 of 11
                                                 Respectfully Submitted,

                                                 BRYAN SCHRODER
                                                 UNITED STATES ATTORNEY

                                                 /s/ James B. Nelson
                                                 JAMES B. NELSON
                                                 Trial Attorney
                                                 United States Department of Justice

                                                 /s/ Frank V. Russo
                                                 FRANK V. RUSSO
                                                 Assistant United States Attorney

                                                 /s/ William A. Taylor
                                                 WILLIAM A. TAYLOR
                                                 Assistant United States Attorney

                                                 /s/ Karen E. Vandergaw
                                                 KAREN E. VANDERGAW
                                                 Assistant United States Attorney


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.


/s/ James B. Nelson
JAMES B. NELSON
Trial Attorney
Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Tel: (202) 598-2872
james.nelson@usdoj.gov



                                            11

       Case 3:16-cr-00086-SLG Document 243 Filed 12/07/18 Page 11 of 11
